DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Amendment
This office action is responsive to the Request for Continued Examination filed July 24, 2020, and the After Final Response filed June 24, 2020.  As directed by the amendment: claims 1 and 9-12 have been amended.  Thus, claims 1, 3, 5, 7, and 9-12 are presently pending in the application.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 lines 11-12 read “regions of the body and the with first and second electrodes,” but is suggested to read --regions of the body, and the first and second electrodes-- to correct a typographical error and for grammatical correctness.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):



The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7, and 9-12 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, lines 11-12 recite the limitation “on the two opposite mastodian regions of the body,” which lacks antecedent basis in the claim.  The Examiner suggests amending the claim to read --on two opposite mastodian regions of the body medium-- to correct antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2011/0166619 to de Vos (herein de Vos) in view of US Pat. 6,748,275 to Lattner et al (herein Lattner).
Regarding claim 1, de Vos discloses a vibrotactile stimulation device (resuscitating device 10, Fig. 1) capable of effecting a bodily stimulation for combatting sleep apnea (the resuscitating device 10 produces a signal to induce an aspiration reflex which is useful in relation to patients with apnea and hypopnea, Paras. [0004] and [0032]-[0033]), designed to be applied against a body medium (resuscitating device 10 designed to be applied as an ear stimulator; “such a device can be worn behind the ear;” Paras. [0017], [0068], and [0072]; Figs. 3a-3c), the device comprising: a first functional unit containing: a vibrating effector (stimulation devices 17, 43(i), Figs. 1 and 3a-5) capable of applying to said medium pulses of mechanical vibration energy adapted to perform the body medium stimulation (imparts mechanical energy to the body directed by a control signal in the form of block waves, sinus waves or spikes of different length, frequency and amplitude, Paras. [0054] and [0070]); a controller (electronics 12 comprising microprocessor 20, memory 21 and wave function generator 23, Para. [0021], Fig. 2) for controlling the effector according to stimulation rules (processor 20 determines if a trigger condition is met then triggers the wave function generator which in turn sends a control signal to the stimulation devices 17, Para. [0067]); a first electrode (detection device 16, Fig. 1, “a detection electrode connected to detection device 16,” Para. [0047]); a bundle of conductors connecting the first electrode to a second electrode (a second detection unit disposed adjacent the patient’s user nasal passages and transmits data to the first detection unit and electronics 12 via a wire connection, Para. [0060]); and a controller comprising a processing circuit (microprocessor 20, Fig. 1) capable of deriving from the signals generated between the electrodes at least one 
De Vos discloses first electrode, second electrode, and vibrating effector remotely disposed and connected by a bundle of conductors; but does not disclose the first functional unit having a first housing containing the vibrating effector, controller, and first electrode, and a second unit connected to the first unit and having a second housing containing the at least one second electrode, said first and second housings being adapted for being applied on the two opposite mastodian regions of the body, and the first and second electrodes cooperating together.
However, Lattner teaches a vestibular stimulation system (30, Fig. 1) including a first functional unit (a first stimulation system 30 comprising stimulation element 32, sensor 34, and control unit 36 is located proximal to the left vestibular system; Col. 7 lines 15-23 and Col. 21 lines 29-37; Figs. 1 and 9) having a first housing containing said vibrating effector and the first 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified second stimulation unit of de Vos to be located behind the opposite ear as taught by Lattner in order that the two stimulation units can cooperate to induce a rocking sensation which helps induce proper sleep (Lattner Col. 20 lines 61-63 and Col. 21 lines 29-37).  Further, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have placed the stimulation units of de Vos within housing units as taught by Lattner in order to mitigate the risk of damage to the electrical components of the system.
Regarding claim 3
However, Lattner teaches a vestibular stimulation system (30, Fig. 1) including wherein the first unit or second unit contains a third electrode forming a reference electrode (each stimulation system may include more than one sensor 34, therefore a third sensor 34 could be located in either the first or second unit, Col. 12 lines 5-6).
Regarding claim 7, the modified de Vos discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  De Vos further discloses wherein the processing circuit (microprocessor 20) is capable of separating electrocardiogram signals from electromyogram signals (detection devices 16 are able to detect both EMG and ECG which “the microprocessor is able to process the number of detected parameter values as obtained from the detection device 16,” Paras. [0043] and [0047]).

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over de Vos and Lattner, as applied to claim 1 above, and in further view of US Pat. 6,213,955 to Karakasoglu et al (herein Karakasoglu).
Regarding claim 5, the modified de Vos discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  De Vos, as modified above, does not disclose a nasal cannula for the detection of respiratory air flow and wherein the bundle of conductors is associated with the nasal cannula.
However, Karakasoglu teaches an apparatus for breath monitoring (11) including a nasal cannula (acoustic device 36, Figs. 1-2) for the detection of respiratory flow (acoustic device 36 is mounted to a patients face below the nose to detect respiratory air flow, Col. 1 lines 37-39 and Col. 2 lines 43-49).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the resuscitating device of modified de Vos to include the nasal cannula of Karakasoglu in order to provide a real-time signal indicative of breathing of the patient (Karakasoglu Col. 2 lines 30-32).

Claims 9-12 are rejected under 35 U.S.C. § 103 as being unpatentable over de Vos and Lattner, as applied to claim 1 above, and in further view of US Pat. Pub. 2014/0206977 to Bahney et al (herein Bahney).
Regarding claim 9, the modified de Vos discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  De Vos, as modified above, does not disclose wherein each unit comprises a support plate carrying its respective electrode, and a disposable flexible casing capable of receiving said support plate in a removable manner.
However, Bahney teaches a physiological monitoring device (100, Fig. 1A) wherein each unit (monitoring device 100, see annotated figure below) comprises a support plate (upper gasket 370, Fig. 1B) carrying its respective electrode (upper gasket 370, when assembled, holds printed circuity board 120, battery holder 150, and batteries 160; Paras. [0048]-[0050], Fig. 1B), and a disposable flexible housing (flexible body 110, upper housing member 140, and lower housing member 145; Fig. 1B) capable of receiving said support plate in a removable manner (flexible body 110, upper housing member 140, and lower housing member 145 snap together around upper gasket 370, Para. [0050]).

    PNG
    media_image1.png
    961
    901
    media_image1.png
    Greyscale

Annotated Figure 1B of Bahney

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the resuscitating device of 
Regarding claim 10, the modified de Vos discloses all the claimed limitations, as discussed above with respect to the rejection of claim 9.
Modified de Vos further discloses wherein the electrode carried by each support plate (upper gasket 370) is encapsulated (upper gasket 370, which supports the components, is sandwiched between upper housing member 140 and lower housing member 145, Para. [0050]).
Regarding claim 11, the modified de Vos discloses all the claimed limitations, as discussed above with respect to the rejection of claim 9.  De Vos, as modified above, does not disclose wherein each flexible casing comprises arrangements for receiving and resiliently holding at least part of an edge of the associated support plate.
However, Bahney further teaches a physiological monitoring device (100, Fig. 1A) wherein each flexible casing (flexible body 110, upper housing member 140, and lower housing member 145) comprises arrangements for (see annotated figure above) receiving and resiliently holding at least part of an edge of the associated support plate (upper gasket 370 nests between the features of lower housing member 145 when assembled).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the resuscitating device of modified de Vos to incorporate the plate having features to hold the associated unit of Bahney in order to securely mount and align the upper gasket 370 within the casing (Bahney Para. [0048]-[0050]).
Regarding claim 12, the modified de Vos discloses all the claimed limitations, as discussed above with respect to the rejection of claim 9.  De Vos, as modified above, does not disclose wherein each casing has a peripheral edge provided with an adhesive.
However, Bahney further teaches a physiological monitoring device (100, Fig. 1A) wherein each casing (flexible body 110, upper housing member 140, and lower housing member 145) has a peripheral edge (edge of flexible body 110, see annotated figure above) provided with an adhesive (flexible body may include an adhesive layer, Para. [0067]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the resuscitating device of de Vos to incorporate the casing having a peripheral edge provided with an adhesive of Bahney in order to allow a patient to wear the monitoring device continuously for an extended period of time (Bahney Para. [0067]).

Response to Arguments
Applicant’s arguments with respect to the drawing objection of Figs. 4a and 4b with respect to reference characters “174/274” and “186/286” have been fully considered and are persuasive.  The drawing objection has been withdrawn. 
Applicant's arguments filed June 24, 2020, have been fully considered but they are not persuasive.  Specifically, Applicant argues (see Page 7, 4th paragraph and Page 8, 1st paragraph of the remarks) that the de Vos reference does not teach a detection electrode capable of detecting cardiac and muscular bioelectric signals, and that, even if de Vos did teach it, the detection electrode is remote from the main unit.  Further, Applicant argues (see Page 8, 2nd .
The Examiner disagrees.  As noted above in Para. 8 (see also Para. 19 of the previous final rejection mailed January 24, 2020), the Examiner finds de Vos to disclose a detection device 16 which is a suitable device for detecting a number of parameters associated with breathing activity (de Vos Para. [0044] lines 1-2 and lines 8-10).  Further, de Vos discloses that the detection device 16 may be used to detect electromyogram (EMG) and/or electrocardiogram (ECG) signals through the use of a detection electrode (de Vos Para. [0047] lines 5-8 and 10-12).
With respect to the argument regarding remote placement of the detection electrode (Page 8, 1st paragraph of the remarks), the Examiner disagrees.  While de Vos does state that the detection electrode may be attached to the diaphragm, the Examiner does not find de Vos so limited.  In the embodiment as shown in Fig. 3a, de Vos discloses the detection device 16 and its associated detection electrode disposed underneath the user’s ear near the jawline, i.e. in the mastoid region of the user.  A detection electrode disposed in this area would be capable of detecting at least bioelectric signals coming from the sternocleidomastoid muscle, which is associated with at least the inspiratory phase of breathing (see Para. 3 on Page 2 of NPL “Muscles of Respiration,” see also Fig. 2 and Para. 4 on Page 5 of NPL “Sternocleidomastoid Muscle - Anatomy and Function,” copies of which are provided herewith).  Therefore, the Examiner finds that a non-remote detection electrode (as contemplated in de Vos Fig. 3a) would perform the recited function.
Finally, with respect to the argument that Lattner does not teach detection electrodes (see Page 8, 2nd paragraph of the remarks), the Examiner finds the argument moot.  As noted above in Paras. 9 and 10, Lattner is not relied upon to teach detection electrodes.  As previously noted, de 
Therefore, the rejections of claims 1, 3, 5, 7, and 9-12 still stands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785       

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785